


Exhibit 10.1


HEXION HOLDINGS LLC
2015 INCENTIVE COMPENSATION PLAN (the “Plan”)


Purpose of the Plan


The Plan is sponsored by Hexion Holdings LLC (“Parent” or “Hexion Holdings”) to
reward associates of Hexion Inc. (“Hexion”) and its subsidiaries for delivering
increased value by profitably growing the business and controlling costs. The
Plan is designed to link rewards with critical financial metrics for the
purposes of promoting actions which are the most beneficial to the company's
short-term and long-term value creation.


Plan Year


January 1, 2015 - December 31, 2015


Eligibility for Participation


Participation is based on each associate's scope of responsibility and
contribution within the organization. Each participant is assigned to
participate at the Corporate, Division, Business Unit, Commercial, or Shared
Services plan level. Associates who participate at the Shared Services plan
level provide service to both Hexion and Momentive Performance Materials Inc.
and its subsidiaries (“MPM”).


Plan Performance Measures


The Plan targets are based on three performance criteria: EBITDA, EH&S and Cash
Flow.


EBITDA (sometimes also referred to as Segment EBITDA) - Refers to Earnings
before Interest, Taxes, Depreciation and Amortization, adjusted to exclude
certain non-cash, certain other income and expenses and discontinued operations.
The achievement of EBITDA targets is a critical measure on which the investment
community and future shareholders will evaluate Hexion's performance in 2015. As
a result, the participants should be focused and incented to manage the business
to achieve EBITDA targets.


Segment EBITDA will be measured for the Parent (“Hexion EBITDA”), for each of
the Epoxy, Phenolic and Coating Resins and Forest Products Divisions of Hexion
(each a “Division”) and for specified Hexion Business Units.


Associates participating at the Corporate, Division, or Business unit plan level
have a total of 55 percent of their incentive target based on the achievement of
EBITDA targets. Associates participating at the commercial plan level have 10
percent of their incentive target based on the achievement of EBITDA targets.


EH&S - Measures environmental, health and safety results utilizing: 1) Severe
Incident Factors (“SIF”), and 2) Environmental Reportable Incidents (“ERI”).


SIF and ERI will be measured for the Parent, for each Division, and for
specified Business Units.


Associates participating at the Corporate, Division, Business unit or Commercial
plan level have a total of five percent of their incentive target based on the
achievement of the applicable SIF goal and 5 percent of their incentive target
based on the achievement of the applicable ERI goal.


Cash Flow - Represents the amount of cash generated by business operations. Cash
flow is defined as Segment EBITDA, net trading capital improvement and/or usage,
capital spending and interest paid along with other operating cash flow items
such as income taxes paid and pension contributions. The purpose of this
component is to focus on cost control and cost reduction actions to preserve an
adequate amount of liquidity to fund operations and capital expenditures,
service debt, and ultimately sustain the business through difficult economic
cycles.


Cash Flow will be measured for the Parent and for each Division, and may exclude
certain unusual, non-recurring items at the discretion of the Compensation
Committee of the Hexion Holdings Board of Managers (the “Board”).



1

--------------------------------------------------------------------------------




Associates participating at the Corporate, Division, or Business Unit plan level
have a total of 35 percent of their incentive target based on the achievement of
the applicable Parent or Division Cash Flow target. Associates participating at
the Commercial plan level have 30 percent of their incentive target based on the
achievement of the applicable Division Cash Flow target.


Supplemental Commercial Plan Measure


Margin over Material (“MOM”) - Associates participating at the Commercial plan
level have 50 percent of their incentive target based on the achievement of
applicable MOM targets. MOM refers to sales less raw materials & distribution
costs.


Target Incentive


Each participant will have a target incentive opportunity expressed as a percent
of his or her base salary. Plan assignment levels and targets are determined by
the associate's business responsibilities and scope of his or her role and
contributions within the organization. Associates who participate at the Shared
Services plan level have targets based 50 percent on the Hexion Corporate plan
design and 50 percent on the MPM Corporate plan design as reflected in the MPM
Holdings Inc. 2015 Incentive Compensation Plan.


Plan Structure


The following tables depict the structure described above.


Plan Level
Segment EBITDA
EH&S
Cash Flow
Corporate
27.5% Global Hexion
27.5% Divisions
10% Global Hexion
25% Global Hexion
10% Divisions
Shared Services
50% Hexion Corporate Design
50% MPM Corporate Design
Division
10% Global Hexion
45% Division
10% Division
10% Global Hexion
25% Division
Business Unit
10% Division
45% Business Unit
10% Division or
Business Unit
10% Global Hexion
25% Division



Plan Level
Segment EBITDA
Annual MOM
EH&S
Cash Flow
EPCD-Commercial
10% Business Unit
50% Regional BU
10% Division
30% Division
FPD Brazil-Commercial
10% Business Unit
30% Division



Calculation of Incentive Payments


Payment based on the EBITDA measure will range from a minimum of 50 percent of
the EBITDA incentive opportunity to a maximum of 200 percent of the EBITDA
incentive opportunity based on applicable EBITDA achievement. Payment based on
the Cash Flow measure will range from a minimum of 50 percent of the Cash Flow
incentive opportunity to a maximum of 200 percent of the Cash Flow incentive
opportunity based on applicable Cash Flow achievement. Payment based on the EH&S
measures will range from 50 percent of the applicable EH&S incentive opportunity
to a maximum of 200 percent of the applicable EH&S incentive opportunity based
on the applicable EH&S achievement. For the SIF component of the EH&S measure,
there will be no payout if, during the calendar year, any incident at a Hexion
site results in a fatality.


Calculation of EBITDA performance between the minimum and target performance
levels, the target and upper-middle performance levels, and the upper middle and
maximum performance levels will be linear, rounded to the nearest 1/10th of one
percent. There is no additional payment made for performance above the maximum
level of performance.


Each of the performance measures is evaluated independently such that a payout
for achieving one performance measure is not dependent upon the achievement of
any other performance measure.





2

--------------------------------------------------------------------------------




Basis for Award Payouts


Financial Results - Any Plan payouts require the prior approval of the Chairs of
the Audit and Compensation Committees of the Board if they are to be made before
audited financial results have been formally approved and publicly announced.


Minimum Award Guaranty - If the actual performance of the company would result
in a payment of less than 30 percent of an individual associate’s target
incentive (including all pro-rations), then, regardless of actual performance,
payment equaling 30 percent of such target incentive (including all prorations)
will be awarded.


Limitations -The Compensation Committee of the Board may elect to modify the
calculation of the annual targets based on acquisitions, divestitures or other
unusual, non-recurring events or transactions that occur during the calendar
year. Hexion has the right to amend or terminate this Plan at any time.


Employment Requirement - Associates must be employed in an incentive-eligible
position for at least three consecutive full months during the Plan Year and
must be actively employed by Hexion on the final day of the Plan Year and on the
incentive payment date in order to receive an incentive payment. Plan
participants are also eligible to receive an incentive payment if they are
employed on the final day of the Plan Year, but prior to the incentive payment
date their employment is: (i) involuntarily terminated without cause, (ii)
terminated due to the participant’s death or disability, or (iii) terminated due
to retirement with the participant having reached age 65 and completed at least
ten years of service prior to retirement.


Plan Assignment Levels - Any change in a participant’s plan assignment level
that is not related to a job transfer must be approved by an appropriate
division or functional Vice President.


Payments - Incentive payments are subject to applicable taxes, garnishment, and
wage orders.


Proration of Payments - Proration of payments will be made on a whole-month
basis. Associate changes on or before the 15th of any month will be applied
starting on the 1st of that month. Associate changes after the 15th of any month
will be applied starting on the 1st of the following month. A participant's
incentive payment will be prorated for any of the following conditions:


a.
New Hires: Awards to participants who commenced employment during the Plan Year
will be prorated. Employment must commence on or before October 1, 2015 to be
eligible to participate in the Plan. Rehires will be treated as new hires.



b.
Salary: Awards will be calculated on the participant's base salary as of July 1,
2015. Awards to participants whose base rate of pay changes after July 1, 2015
will be prorated.



c.
Job Changes or Transfers: Awards to participants changing jobs or transferring
between Divisions, Business Units, or Regions which result in a change to a
different ICP target or plan incentive assignment during the Plan Year will be
prorated.



d.
Leaves of Absence: For approved leaves of absence that exceed 12 cumulative
weeks, the amount of time not worked beyond the 12 weeks will be excluded from
the Plan Year and the associate will receive a prorated incentive.





The Plan remains at the total discretion of the Parent. Parent retains the right
to amend or adapt the design and rules of the Plan. Local laws will prevail
where necessary.


*          *         *



3